DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drozd (Reg. No. 55,130) on February 15, 2022.
The application has been amended as follows: 
In the claim:
Claim 21, line 8, delete “or” and insert ----and---- after “mode”
Claim 31, line 8, delete “or” and insert ----and---- after “mode”

Allowable Subject Matter
Claims 21-43 are allowed (renumbered as 1-23).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a battery pack comprising a communication controller configured to be set to a first mode and a second mode, the communication controller set to the first mode being configured to transmit a first notice via the communication circuit at a first cycle after the battery pack has been coupled to the tool main body, the first notice including a first type of information, the communication controller set to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 15, 2022